* Headnote 1. Deeds, 18 C.J., section 255.
Appellant, M.L. Ladnier, filed his bill in the chancery court of Harrison county against appellees Lillie Cuevas and her mother, Aleshia Ladnier, to cancel and set aside a conveyance from the former to the latter to one-fourth interest in eighty acres of land in that county, and to confirm appellant's claim of title hereto acquired by him at an execution sale against the appellee Lillie Cuevas. There was a trial on bill, answer, and proofs, resulting in a final decree dismissing appellant's bill, from which decree he prosecutes this appeal.
The land involved is a one-fourth undivided interest in the Northeast quarter of the Northwest quarter and the Northwest quarter of the Northeast quarter of section 1, township 6, range 13, in Harrison county. There being no point made as to the procedure in the case, it it not deemed necessary to set out further how the question involved arose. It is sufficient to say that the question is whether or not the following conveyance from appellee Lillie Cuevas to her mother, appellee Aleshia Ladnier, by which the former attempted to convey to the latter one-fourth undivided interest in the eighty acres of land involved, was void. Leaving off the signature, date, acknowledgment, and filing and recording indorsements on the deed, it is in this language.
"State of Mississippi, County of Harrison.
"For and in consideration of the sum of twenty-five dollars ($25.00) cash in hand paid, and other valuable considerations, I do hereby grant, bargain, sell, and quit-claim all my right, title, and interest to Mrs. Alesia Ladnier, my interest being a one-fourth (1/4) interest to the following described land, situated in Harrison county, *Page 507 
state of Mississippi in section one (1), township six (6), range thirteen (13) of the Northeast quarter of the Northwest quarter and the Northwest quarter of the Northeast quarter of section one (1), range six (6), township thirteen (13)."
Appellant's position is that the deed is void on its face because it is meaningless, while appellee contends that it is made good by striking out, which should be done under the law, that portion of the description which is impossible, namely, "of section 1, range 6, township 13." The question, we think, is settled in favor of the contention of appellees by certain well-established principles of the construction of conveyances. They are: Where there is sufficient certainty in a conveyance, and afterwards an additional description which fails in point of accuracy, the latter should be rejected as surplusage. Where there is a contradiction in the description of the premises conveyed, the court should reject the mistaken or false part of the description permitting the other to stand. If a description in a conveyance is true and perfect in all respects without certain words and false and improper with them such words must be rejected. Stating it in a different way, words necessary to ascertain the premises conveyed must be retained, while words not necessary for that purpose should be rejected if inconsistent with the others. 8 R.C.L., p. 1073, section 128, and cases in notes.
The false part of the description in this case is the township and range named in the last clause of the deed. There is no section 1 of township 13, range 6, in Harrison county. It is therefore an impossible description. Striking that out, as must be done under the principles above stated, there remains this description following the statement of the state and county in which the land is situated: "In section 1, township 6, range 13 of the Northeast quarter of the Northwest quarter and the Northwest quarter of the Northeast quarter." That description although irregular and unusual, because the *Page 508 
section, township, and range is made to precede the governmental subdivisions of the section intended to be conveyed, nevertheless it shows that the purpose was to convey the land here involved, namely, the Northeast quarter of the Northwest quarter and the Northwest quarter of the Northeast quarter, section 1, township 6, range 13. It seems clear that that and no other was intended by the conveyance. The court will not hold a description in a conveyance void, if looking through its irregular form to its substance it may be ascertained with certainty what land was intended to be conveyed. If that can be done, the description is sufficient.
Affirmed.